In an action to recover damages for personal injuries, the plaintiff appeals from an order of the Supreme Court, Queens County (Kitzes, J.), dated February 25, 2002, which granted the defendants’ motion for summary judgment dismissing the complaint on the ground that the plaintiff did not sustain a serious injury within the meaning of Insurance Law § 5102 (d).
Ordered that the order is reversed, on the law, with costs, the motion is denied, and the complaint is reinstated.
In opposition to the defendants’ prima facie showing of their entitlement to summary judgment on the ground that the plaintiff did not sustain a serious injury within the meaning of Insurance Law § 5102 (d) as a result of the subject accident, the medical tests and reports of the plaintiffs experts raised triable issues of material fact (see Toure v Avis Rent A Car Sys., 98 NY2d 345 [2002]; Stark v Amadio, 239 AD2d 569 [1997]; Rut v Grigonis, 214 AD2d 721 [1995]; Cesar v Felix, 181 AD2d 852 [1992]). Florio, J.P., S. Miller, Friedmann, Townes and Mastro, JJ., concur.